             Case 2:18-cr-00046-MCE Document 46 Filed 01/15/21 Page 1 of 2



1
2
3
4
5
6
7
8                          IN THE UNITED STATES DISTRICT COURT
9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES,                              Case No. 2:18-cr-00046-MCE-1
12                                               ORDER ON REQUEST TO SEAL
                        Plaintiff,               DOCUMENTS
13         vs.
14   CHRISTOPHER ALEXANDER KEMP,
15                      Defendant.
16
17
18         Pursuant to Local Rules 140 and 141, defendant/movant, CHRISTOPHER
19   ALEXANDER KEMP, requests an Order sealing confidential records submitted in this
20   case. Having considered the factors set forth in Oregonian Publishing Co. v. U.S. District
21   Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990), that Request is hereby
22   GRANTED.
23   ///
24   ///
25   ///
26   ///
27   ///
28
                                          -1-
                            ORDER ON REQUEST TO SEAL DOCUMENTS
             Case 2:18-cr-00046-MCE Document 46 Filed 01/15/21 Page 2 of 2



1          Exhibits 1 through 10 submitted by defendant in support of his amended motion to

2    reduce sentence, 28 U.S.C. section 3582(c)(1)(A), are ordered sealed.

3          IT IS SO ORDERED.

4    Dated: January 15, 2021

5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
                            ORDER ON REQUEST TO SEAL DOCUMENTS
